[Cite as Lloyd v. Thornsbery, 2021-Ohio-240.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 SUSAN LLOYD,                                   :      OPINION

                  Plaintiff-Appellant,          :
                                                       CASE NO. 2019-P-0108
         - vs -                                 :

 JOSHUA THORNSBERY, et al.,                     :

                  Defendants-Appellees.         :


 Civil Appeal from the Portage County Court of Common Pleas, Case No. 2016 CV
 00230.

 Judgment: Affirmed.


 Susan Lloyd, pro se, P.O. Box 2577, Streetsboro, OH 44241 (Plaintiff-Appellant).

 Mark J. Hanna, P.O. Box 301, Kent, OH 44240 (For Defendants-Appellees, C and N
 Forestry, Cindy Simcox, and Connor Zanoskar).

 Jason A. Whitacre, Flynn, Keith & Flynn, 214 South Water Street, Kent, OH 44240 (For
 Defendants-Appellees, Apryle Davis, Darrel Huber, Eric Siwierka, Jamie Newman,
 Jason Ortman, Joshua Thornsbery, Nick Balas, Phillip Siwierka, Shelly Ortman, Staci
 Dalton Liddle, Theresa Giaimo, and Tim Welms).

 Lindsay N. Molnar, Perduk & Associates Co., LPA, 3603 Darrow Road, Stow, OH 44224
 (For Defendants-Appellees, Michael Szabo and Sandi Szabo).

 Daniel Bennett, pro se, 119 Ebersole Road, Fredericktown, OH 43019 (Defendant-
 Appellee).

 Harley Angel a.k.a. Robin White, pro se, 10254 Brosius Road, Garrettsville, OH 44231
 (Defendant-Appellee).

 Amanda Shuherk, pro se, 08577 County Road C, Bryan, OH            43506 (Defendant-
 Appellee).
 David Trussel, pro se, 6412 Linda Lane, Ravenna, OH 44266 (Defendant-Appellee).

 Frank Chlad, pro se, 10122 William Henry Drive, Streetsboro, OH 44241 (Defendant-
 Appellee).

 Jaird Kendzior, pro se, 1094 Moneta Avenue, Aurora, OH 44202 (Defendant-Appellee).

 Marty Kendzior, pro se, 6576 Munsell Road, Howell, MI 48843 (Defendant-Appellee).

 Rebecca Schaffer, pro se, 6412 Linda Lane, Ravenna, OH 44266 (Defendant-Appellee).

 Sebastian Dzialuk, pro se, 7085 Seven Hills Boulevard, Seven Hills, OH 44131
 (Defendant-Appellee).

 Sue Whitlam, pro se, 466 Brentwood Avenue, Kent, OH 44240 (Defendant-Appellee).

 William Taylor, pro se, 2122 Gates Avenue, Streetsboro, OH          44241 (Defendant-
 Appellee).



CYNTHIA WESTCOTT RICE, J.

      {¶1}   Appellant, Susan Lloyd, pro se, appeals six Judgment Entries or Orders of

the Portage County Court of Common Pleas, which generally denied Ms. Lloyd’s post-

judgment motions and granted various defendant-appellees’ motions and sanctions

against Ms. Lloyd. For the reasons discussed herein, the judgments are affirmed.

      {¶2}   The underlying case stemmed from a dispute between Ms. Lloyd and her

former next-door neighbor, Mr. Thornsbery, regarding, inter alia, his alleged trespassing

and removal of trees allegedly located on her property. Ms. Lloyd brought suit against

Mr. Thornsbery, the tree removal company, and many of Mr. Thornsbery’s friends who

posted negative comments about her on Facebook.           Ms. Lloyd’s fourth amended

complaint spanned nearly 500 pages and alleged 101 causes of action against 26

defendants. The case proceeded to a five-day trial by jury. Numerous parties were

dismissed at various times throughout the underlying proceedings; the jury found in favor



                                           2
of certain defendants on 11 causes of action; the trial court granted directed verdict for

11 additional causes of action. After trial but before the court journalized the verdict, Ms.

Lloyd’s counsel, Attorney Hull, was permitted to withdraw his representation.

       {¶3}   She appealed various findings and motions pro se in a prior appeal; this

court affirmed the trial court’s judgments against her in Lloyd v. Thornsbery, 11th Dist.

Portage No. 2019-P-0080, ____-Ohio-____ (“Lloyd I ”).

       {¶4}   Additionally, shortly after trial, several defendant-appellees filed motions for

sanctions against Ms. Lloyd and Attorney Hull. The motion for sanctions against Attorney

Hull was dropped but the motion for sanctions against Ms. Lloyd was ultimately granted.

It is primarily from this decision that Ms. Lloyd now appeals, pro se, assigning nine errors.

       {¶5}   Preliminarily, we note that Ms. Lloyd argues for the applicability of the

Federal Rules of Civil Procedure (FRCP) throughout her appeal. However, as Ms. Lloyd

filed her complaint in state court, the Ohio Rules of Civil Procedure are applicable, not the

FRCP.    Fed.R.Civ.P. 1 (“These rules govern the procedure in all civil actions and

proceedings in the United States district courts * * *.” (Emphasis added.) However, as

the Ohio Rules of Civil Procedure are often closely analogous to the FRCP, and in the

interest of justice, alleged violations of the FRCP will be construed as if alleged to be

violations of their Ohio counterparts.

       {¶6}   Ms. Lloyd’s first assignment of error states:

       {¶7}   The trial court committed an abuse of discretion and reversible error
              by placing orders after July 16, 2019 and refusing to vacate them
              when the case was on appeal and the trial court had no
              jurisdiction(T.d. 479)(T.d. 486)(T.d. 504)(T.d.505)(T.d. 506)

       {¶8}   Under her first assignment of error Ms. Lloyd argues the court erred in

awarding attorney fees, and that the trial court did not have jurisdiction to enter any orders



                                              3
after she filed her first appeal on July 16, 2019. In support, she cites Jay v. Massachusetts

Cas. Ins. Co., 5th Dist. Stark No. 2009CA00056, 2009-Ohio-4519. Determination of a

court’s jurisdiction is a question of law we review de novo. Id. at ¶6.

       {¶9}   Though not specifically noted by Ms. Lloyd, the record shows the following

orders issued after July 16, 2019 and appealed by Ms. Lloyd:

       {¶10} October 10, 2019: an order setting final hearing on defendants’
             sanctions motions for October 18, 2019.

       {¶11} October 18, 2019: order ruling on 33 miscellaneous motions filed,
             including 28 post-trial motions filed by Ms. Lloyd.

       {¶12} October 18, 2019: order overruling motion to dismiss, granting a
             motion to appear by phone, dealing the record, and ordering parties
             to submit proposed sanctions orders.

       {¶13} November 8, 2019 order sanctioning Ms. Lloyd.

       {¶14} Two November 8, 2019 orders awarding attorneys’ fees.

       {¶15} November 8, 2019 judgment entry vacating the court’s prior entry
             releasing the audio recordings.

       {¶16} November 8, 2019 judgment entry overruling two additional motions
             filed by Ms. Lloyd.

       {¶17} “Once an appeal is taken, the trial court is divested of jurisdiction except

‘over issues not inconsistent with that of the appellate court to review, affirm, modify or

reverse the appealed judgment, such as the collateral issues like contempt * * *.’” State

ex rel. State Fire Marshal v. Curl, 87 Ohio St.3d 568, 570 (2000), quoting State ex rel.

Special Prosecutors v. Judges, Court of Common Pleas, 55 Ohio St.2d 94, 97 (1978) and

citing Haller v. Borror, 107 Ohio App.3d 432, 436 (10th Dist.1995). Even once an appeal

is taken, a trial court “may consider collateral issues not related to the merits of the action,

such as a motion for sanctions or a motion for criminal contempt.” Middleton v. Luna’s




                                               4
Restaurant & Deli, L.L.C., 5th Dist. Stark No. 2011-CA-00181, 2012-Ohio-348, ¶11, citing

State ex rel. Hummel v. Sadler, 96 Ohio St.3d 84, 2002-Ohio-3605, ¶23.

       {¶18} And again, “[i]t is well-settled law that a trial court retains jurisdiction over

proceedings in aid of execution of its judgments, even while those judgments are on

appeal.” Horvath v. Packo, 6th Dist. Lucas No. L-11-1318, 2013-Ohio-56, ¶16, citing

State, ex rel. Klein v. Chorpening, 6 Ohio St.3d 3 (1983), citing R.C. 2505.08 (“[A]n appeal

does not operate as a stay of execution until a stay of execution has been obtained * * *

and a supersedeas bond is executed * * * ”). “For this reason, Civ.R. 62(B) affords an

appellant the opportunity to stay the judgment pending appeal through the giving of an

adequate supersedeas bond.” Horvath, supra.

       {¶19} Here, it is undisputed that there was no stay of appeal, nor did Ms. Lloyd

post a supersedeas bond.        Moreover, the law is clear that the trial court retained

jurisdiction to decide defendants’ motion for sanctions, as sanctions are a collateral

matter.

       {¶20} As to the court’s ruling on Ms. Lloyd’s motions, Civ.R. 4(B)(2) states, in

pertinent part:

       {¶21} Civil or juvenile post-judgment motion. In a civil case or juvenile
             proceeding, if a party files any of the following, if timely and
             appropriate:

       {¶22} (a) a motion for judgment under Civ.R. 50(B);

       {¶23} (b) a motion for a new trial under Civ.R. 59;

       {¶24} * * *

       {¶25} (d) a request for findings of fact and conclusions of law under Civ.R.
             52, Juv.R. 29(F)(3), Civ.R. 53(D)(3)(a)(ii) or Juv.R. 40(D)(3)(a)(ii);

       {¶26} (e) a motion for attorney fees; or



                                              5
         {¶27} (f) a motion for prejudgment interest,

         {¶28} then the time for filing a notice of appeal from the judgment or final
               order in question begins to run as to all parties when the trial court
               enters an order resolving the last of these post-judgment filings.

         {¶29} If a party files a notice of appeal from an otherwise final judgment but
               before the trial court has resolved one or more of the filings listed in
               this division, then the court of appeals, upon suggestion of any of the
               parties, shall remand the matter to the trial court to resolve the
               postjudgment filings in question and shall stay appellate proceedings
               until the trial court has done so. * * *

         {¶30} If the trial court had not ruled on the post-judgment motions, this court would

have remanded the appeal, staying appellate proceedings until the trial court had ruled

on them. Thus, the outcome would have been the same whether or not Ms. Lloyd’s

appeal was pending. The trial court did not err in entering these post-judgment orders.

         {¶31} Accordingly, Ms. Lloyd’s first assignment of error is without merit.

         {¶32} Her second states:

         {¶33} The trial court committed reversible error and abuse of discretion by
               sealing case 2016CV00230(T.d. 487)

         {¶34} Under her second assignment of error, Ms. Lloyd argues the trial court erred

by sealing this case. On October 18, 2019, the trial court entered a judgment, stating in

part: “Defendants’ Motion to Seal the Record is granted.” However, on November 8,

2019, the court clarified that order, stating in part: “The Court’s entry sealing the record

pertains only to names and addresses of jurors and the verdict forms. All other filings,

transcripts and exhibits of the case are NOT subject to this order.” Thus, the record is

not sealed, except for the identity and contact information of the jurors, and the jury verdict

forms.

         {¶35} Moreover, while there is no statute either authorizing or precluding the

sealing of civil cases, the Ohio Supreme Court has recognized, “[t]he inherent authority


                                               6
of a court to expunge and seal a record does not turn on whether a proceeding is criminal

or civil. Rather, the determination is whether ‘unusual and exceptional circumstances’

exist and whether the interests of the applicant outweigh the legitimate interest of the

government to maintain the record.” Schussheim v. Schussheim, 137 Ohio St.3d 133,

2013-Ohio-4529, ¶16. See also Capital One Bank, USA, N.A. v. Essex, 2nd Dist.

Montgomery No. 25827, 2014-Ohio-4247, ¶9.

       {¶36} In this case, the unusual and exceptional circumstances are clear. Ms.

Lloyd demonstrated a pervasive and consistent pattern of levying personal attacks, not

based in any legitimate legal claim, on those who opposed her: the 26 defendants listed

in her complaint, the attorneys who represented them, the first trial court judge, the

appointed trial court judge, and the court staff. The record is fraught with Ms. Lloyd’s

meritless pro se filings, even during periods when she was represented by counsel. For

example, she made numerous attempts to disqualify the two judges who presided over

her case; after failed affidavits of disqualification to the Supreme Court of Ohio, the initial

judge recused herself and the Supreme Court of Ohio appointed a visiting judge. Ms.

Lloyd then filed at least four affidavits of disqualification against the visiting judge. In

response to the last affidavit, the Supreme Court of Ohio warned her that future frivolous

filings would result in sanctions against her. Additionally, she attempted to disqualify

opposing counsel by sending their law firm an email offering negative character testimony

against different opposing counsel in an unrelated case of eviction against him. She also

accused the court and its staff of altering the transcripts to paint her in a negative light.

       {¶37} By sealing the identities of the jurors, the trial court is protecting the privacy

of the jurors. Moreover, she makes no allegation of error on the part of the jury on appeal




                                              7
and makes no argument that she is prejudiced by the sealing of the jury records.

Accordingly, we find no error in the court’s decision to seal the jury verdict forms and

jurors’ identities, especially considering all other records in this case are open and part of

the public record.

       {¶38} Her second assignment of error is without merit.

       {¶39} Her third assignment of error states:

       {¶40} The trial court committed reversible error and an abuse of discretion
             by sanctioning Lloyd and refusing to dismiss all sanctions against
             Lloyd (T.d.487)(T.d. 505)(T.d. 506)

       {¶41} Most of Ms. Lloyd 26-page argument under her third assignment of error

are unsubstantiated claims, or attempts to relitigate the case, with minimal citations to the

record or the law. Several of the arguments she makes were resolved by this court in

Lloyd I. She is barred by res judicata from now raising issues that were or could have

been raised in a previous appeal. See Grava v. Parkman Twp., 73 Ohio St.3d 379,

(1995), syllabus (“[A] valid, final judgment rendered upon the merits bars all subsequent

actions based upon any claim arising out of the transaction or occurrence that was the

subject matter of the previous action.”). We reject the invitation to again address matters

addressed in Lloyd I, including but not limited to the issues of admissibility of evidence,

discovery, jury instructions, and attorney fees, in this present appeal.

       {¶42} Nevertheless, in the interest of justice, we review the trial court’s decision

to sanction Ms. Lloyd. The standard of review to be utilized when reviewing rulings on

R.C. 2323.51 is mixed; the trial court’s initial decision that a party engaged in frivolous

conduct that will not be disturbed where the trial court’s findings are supported by

competent, credible evidence. Keith-Harper v. Lake Hosp. Sys., Inc., 11th Dist. Lake No.

2015-L-137, 2017-Ohio-7361, ¶23. The decision to assess a penalty for frivolous conduct


                                              8
is reviewed for an abuse of discretion. Id. at ¶24. The term “abuse of discretion” is one

of art, connoting judgment exercised by a court which neither comports with reason, nor

the record. State v. Ferranto, 112 Ohio St. 667, 676-678 (1925). An abuse of discretion

may be found when the trial court “applies the wrong legal standard, misapplies the

correct legal standard, or relies on clearly erroneous findings of fact.” State v. Figueroa,

11th Dist. Ashtabula No. 2016-A-0034, 2018-Ohio-1453, ¶26, citing Thomas v. Cleveland,

176 Ohio App.3d 401, 2008-Ohio-1720, ¶15 (8th Dist.).

       {¶43} Preliminarily, we address Ms. Lloyd’s jurisdictional argument. Ms. Lloyd

argues that since she moved out of the state of Ohio in February 2019, the court no longer

has personal jurisdiction over her to issue sanctions. However, Ms. Lloyd initially filed

her lawsuit against defendants in the Portage County Court of Common Pleas, thus

consenting its personal jurisdiction over her. Further, she may be deemed to have

continually waived personal jurisdiction by failing to raise the issue at the trial level and

continuing to request service, file motions, and respond to filings in the Portage County

Court of Common Pleas. See Sec. Ins. Co. v. Regional Transit Auth., 4 Ohio App.3d 24,

28 (8th Dist.1982) (“A question of personal jurisdiction (unlike a question of subject matter

jurisdiction) may not be raised for the first time on appeal.”); Ohio Hosp. Ins. Co. v.

Physicians Ins. Co. of Ohio, 11th Dist. Lake No. 92-L-096, 1993 WL 548438, *6 (Dec.30,

1993)(noting that personal jurisdiction can be waived.).

       {¶44} Ms. Lloyd also argues Civ.R. 11 authorizes sanctions against attorneys, not

parties. However, Civ.R. 11 allows sanctions for willful violations of the rule by any

attorney or a pro se party. Id. Here, Ms. Lloyd proceeded pro se at several instances,

including the first filing of the complaint, and from the conclusion of the jury trial forward.




                                              9
Moreover, though sanctions were brought against her under R.C. 2323.51 and Civ.R. 11,

the court only found Ms. Lloyd’s conduct frivolous under R.C. 2323.51.

       {¶45} A motion for sanctions under R.C. 2323.51 requires a three-step analysis.

Keith-Harper, supra, at ¶27. “First, did an individual engage in frivolous conduct. Second,

if the conduct was frivolous, was another party adversely affected by the frivolous

conduct. And third, the amount of award, if any.” Id., citing Tipton v. Directory Concepts,

Inc., 5th Dist. Richland No. 13CA61, 2014-Ohio-1215, ¶32.

       {¶46} R.C. 2323.51(A)(2)(a) defines “frivolous conduct” in pertinent part as

conduct of a party to a civil action that satisfies any of the following:

       {¶47} (i) It obviously serves merely to harass or maliciously injure another
             party to the civil action or appeal or is for another improper purpose,
             including, but not limited to, causing unnecessary delay or a
             needless increase in the cost of litigation.

       {¶48} (ii) It is not warranted under existing law, cannot be supported by a
             good faith argument for an extension, modification, or reversal of
             existing law, or cannot be supported by a good faith argument for the
             establishment of new law.

       {¶49} (iii) The conduct consists of allegations or other factual contentions
             that have no evidentiary support or, if specifically so identified, are
             not likely to have evidentiary support after a reasonable opportunity
             for further investigation or discovery.

       {¶50} (iv) The conduct consists of denials or factual contentions that are
             not warranted by the evidence or, if specifically so identified, are not
             reasonably based on a lack of information or belief.               R.C.
             2323.51(A)(2)(a).

       {¶51} In this case, the court found objectively frivolous conduct, as stated in its

findings of facts and conclusions of law. We will not reiterate all the trial court’s findings,

as they span several pages. Several of the most pertinent reasons the court found include

the following:




                                              10
{¶52} Ms. Lloyd disclosed prior to trial that she intended to call 55
      witnesses during her case knowing they would not appear and testify
      and failing to properly procure their testimony; at trial, she only called
      five witnesses.

{¶53} Ms. Lloyd knew she did not possess all of the disclosed exhibits and
      defied the court’s orders to provide defendants’ counsel with all
      exhibits prior to trial. She attempted to provide color photographs at
      trial, but provided defendants’ counsel with blotched, black and white
      copies.

{¶54} Ms. Lloyd knew or should have known that her case had no merit,
      that she could not prove her case, and that she had insufficient
      evidence to prove her case.

{¶55} She presented no evidence at trial in support of most of her claimed
      damages, including but not limited to presenting no evidence:

          a. proving her medical conditions and that any action of
             defendants cause any medical condition;

          b. that any defendant intentionally damaged or set foot on her
             property;

          c. that the timber removed was on her property and caused a
             diminution of value of her property;

          d. that any defendant made a false statement about her or was
             defamatory per se or caused special harm to her. She only
             presented evidence to show that defendants had a negative
             opinion of her;

          e. that any statement of any defendant put her in a false light;

          f. that any defendant owed her a duty, and breached such duty;
             and

          g. that any defendant intentionally caused her emotion distress.

{¶56} Before, during, and after trial, she filed dozens of motions and other
      documents which included irrelevant information and served no
      legitimate purpose; the court found that her filings were designed
      only to harass and embarrass defendants and others, including
      employees of the court.

{¶57} Despite losing at trial, she continued to repeat her allegations in
      duplicitous filings that defendants had to answer.



                                      11
      {¶58} A party need only present minimal evidentiary support of its allegations or

factual contentions to avoid a frivolous conduct finding. Krlich v. Shelton, 11th Dist.

Trumbull No. 2018-T-0104, 2019-Ohio-3441, ¶42. In Krlich, however, this court found

that although the appellant presented evidence, it did not constitute “evidentiary support”

for her allegations. Id. at ¶46. The same can be said in this case. For example, Ms.

Lloyd presented pictures of tree branches on what she purports is her property but did

not show evidence to show the trees removed were on her property. She also showed a

picture of a Facebook post with a picture Mr. Szabo posted of a man urinating on a fence,

but nothing indicated that it was a picture of Mr. Szabo or Ms. Lloyd’s fence.

      {¶59} Further, while Ms. Lloyd argues that she did not intend to harass anyone

with her filings, “R.C. 2323.51(A)(2)(a)(i) does not require evidence of intent.” Krlich,

supra, at ¶55.   “Instead the ‘conduct’ must ‘obviously serve[ ] merely to harass or

maliciously injure another party* * *.’” Id. quoting R.C. 2323.51(A)(2)(a)(i). This is an

objective standard. Krlich, supra. In this case, Ms. Lloyd repeatedly filed duplicative

motions and other documents after the court had already ruled on the same matter, or

motions without a legal basis, causing the defendants to incur substantial legal cost to

defend against them. They objectively could serve no other purpose than to harass the

defendants.

      {¶60} Finally, Ms. Lloyd insists that she should not be sanctioned because the

presentation of evidence was her attorney’s job. We are not persuaded. R.C. 2323.51

allows an award of attorney fees to be “made against a party, the parties counsel of

record, or both.” R.C. 2323.51(B)(4). “The objective of the statute is to impose sanctions

on the person actually responsible for the frivolous conduct.” Stone v. House of Day




                                            12
Funeral Serv., Inc., 140 Ohio App.3d 713, 723, (6th Dist.2000), citing Scheiderer & Assoc.

v. London, 81 Ohio St.3d 94, 95 (1998). Here, it is Ms. Lloyd who initiated the case, failed

to pay the arborist for his expert testimony, took the pictures of various Facebook posts

and set up cameras toward Mr. Thornsbery’s property, but failed to realize they were not

evidence of cognizable claims, and filed numerous motions pro se both while she was

represented by counsel and after he withdrew his representation.

       {¶61} In light of the foregoing, the trial court’s finding that many of Ms. Lloyd’s

actions before, during, and after trial constituted frivolous conduct under R.C.

2323.51(A)(2)(a) was supported by competent, credible evidence, and its decision to

impose sanctions was not an abuse of discretion.

       {¶62} Accordingly, her third assignment of error is without merit.

       {¶63} Her fourth states:

       {¶64} The trial court committed reversible error and an abuse of discretion
             by refusing to stay case 2016CV00230 until the appeals case
             2019PA00080 is decided pursuant to civ R 62B(T.d. 486)

       {¶65} Under her fourth assignment of error Ms. Lloyd argues the trial court erred

by denying her motion to stay proceedings until this court decided Lloyd I. She also

argues that based on Jay, supra, the trial court was without jurisdiction to award attorney

fees because of the pending appeal. However, as this court discussed under the first

assignment of error, the trial court did not lose its jurisdiction to award attorney fees while

the Lloyd I appeal was pending.

       {¶66} Furthermore, she based her motion to stay on Civ.R. 62(B), which deals

with an appellant’s ability to stay the enforcement of a judgment against the party seeking

the appeal while the appeal is pending. However, this rule was not applicable as no party




                                              13
was seeking an enforcement of a judgment. For this reason, we find no error in the trial

court’s decision denying her motion to stay proceedings.

      {¶67} Accordingly, her fourth assignment of error is without merit.

      {¶68} Her fifth states:

      {¶69} The trial court committed reversible error and an abuse of discretion
            by refusing to release audiotape of the trial.(T.d. 504)

      {¶70} Under her fifth assignment of error, Ms. Lloyd argues she only has to pay

$2.50 per page for transcripts, that she should get them at cost, and that she is entitled

to $1,000 in damages. She raised these issues in Lloyd I and is prohibited by res judicata

from again appealing them. See Grava, supra.

      {¶71} Accordingly, her fifth assignment of error is without merit.

      {¶72} Her sixth states:

      {¶73} The trial court committed reversible error and an abuse of discretion
            by refusing to assign an Attorney probono to Lloyd when her civil
            rights are being violated and trial court allowed Hull to withdraw in
            violation of local rule 20.04(T.d. 486)

      {¶74} Under her sixth assignment of error Ms. Lloyd argues she has a right to

counsel under the 14th Amendment and claims the trial court erred by allowing her former

counsel, Attorney Hull, to withdraw his representation. This court addressed both of these

alleged errors in Lloyd I, and Ms. Lloyd is barred by res judicata from raising the same

issue again here. Id.

      {¶75} Accordingly, her sixth assignment of error is without merit.

      {¶76} Her seventh states:

      {¶77} Trial court committed reversible error and an abuse of discretion by
            denying Lloyds Motion for a new trial and a mistrial without a hearing
            on the Motion(T.d. 486)




                                           14
       {¶78} Under her seventh assignment of error, briefly Ms. Lloyd argues the trial

court by violating Portage County Loc.R. 8.03. However, as this court stated in Lloyd I,

“violations of Local Rules do not generally constitute grounds for reversal.” Lloyd v.

Thornsbery, 11th Dist. Portage No. 2019-P-0080, ___-Ohio-___, ¶20, citing Cart v. Fed.

Natl. Mtge. Assoc., 11th Dist. Ashtabula No. 2011-A-0059, 2012-Ohio-2241, ¶49; Yoel v.

Yoel, 11th Dist. Lake No. 2009-L-063, 2012-Ohio-643, ¶40; Allen v. Allen, 11th Dist.

Trumbull No. 2009-T-0070, 2010-Ohio-475, ¶29-33. Ms. Lloyd has offered no reason for

deviating from this standard.

       {¶79} Furthermore, insofar as Ms. Lloyd appeals the denial of her motions filed in

July 2019, this matter was discussed and resolved in Lloyd I. Thus, she is prohibited by

res judicata from raising this issue again here. See Grava, supra. Insofar as Ms. Lloyd

appeals the denial of her motions made on September 9, 2019, we find no error in the

trial court’s denial of these motions as they were repetitive motions filed after the 28-day

deadline proscribed in the Ohio Rules of Civil Procedure. Civ.R. 59(B); Civ.R. 59(B).

       {¶80} Accordingly, her seventh assignment of error is without merit.

       {¶81} Her eighth states:

       {¶82} The trial court committed reversible error and an abuse of discretion
             by denying Lloyds Motion to strike Szabos Supplemental Citation in
             Support of Attorneys fees.(T.d. 486)

       {¶83} A trial court’s decision on a motion to strike is reviewed for abuse of

discretion. Hicks v. Cadle Co., 11th Dist. Trumbull No. 2014-T-0103, 2016-Ohio-4728,

¶14. Under her eighth assignment of error Ms. Lloyd argues that Loc.R. 8.03 does not

allow for supplemental filings and alleges the trial court erred by accepting this

supplemental citation. Preliminarily, however, as stated above, violations of Local Rules

do not generally constitute grounds for reversal.


                                            15
       {¶84} Moreover, we find no abuse of discretion on the part of the trial court in

allowing this supplemental filing. On September 3, 2019, appellee-defendants, Michael

and Sandi Szabo, filed, through Attorney Molnar, a Supplemental Citation in Support of

Defendants’ Motion for Attorney Fees and Related Expenses Pursuant to R.C. 2323.51.

The case they attached, Krlich, supra, had been decided on August 26, 2019, subsequent

to the appellee-defendants’ filing their initial motion for attorney fees on July 10, 2019. As

there is no possible way the appellee-defendants could have cited Krlich in their initial

motion, and it was relevant authority from this district, we discern no error on the part of

the trial court in allowing the supplemental citation.

       {¶85} Accordingly, her eighth assignment of error is without merit.

       {¶86} Her final assignment of error states:

       {¶87} The trial court committed reversible error and an abuse of discretion
             by not swearing in the witnesses at October 18, 2019 hearing.

       {¶88} Under her ninth assignment of error, Ms. Lloyd argues the trial court violated

Federal Rule of Evidence 603 by not swearing in witness at the October 18, 2019 hearing.

The Federal Rules of Evidence are applicable in United States courts, that is federal

courts; Ms. Lloyd chose to bring suit in Ohio, under Ohio law. Accordingly, the Ohio Rules

of Evidence apply to this case, not the Federal Rules of Evidence. The Ohio Rules of

Evidence has an analogous provision: Evid.R. 603, which states “Before testifying, every

witness shall be required to declare that the witness will testify truthfully, by oath or

affirmation administered in a form calculated to awaken the witness’ conscience and

impress the witness’ mind with the duty to do so.”

       {¶89} However, she has not filed in this court the transcript of the October 18,

2019 hearing. “The duty to provide a transcript for appellate review falls upon the



                                             16
appellant.” Crawford v. Kirtland Local School Dist. Bd. of Education, 11th Dist. Lake No.

2018-L-010, 2018-Ohio-4569, ¶76, quoting Knapp v. Edwards Laboratories, 61 Ohio

St.2d 197, 199 (1980). “This is necessarily so because an appellant bears the burden of

showing error by reference to matters in the record.” Id. Without transcripts to review,

this court has no choice but to presume the validity of the lower court’s proceedings and

affirm. Id.

       {¶90} Accordingly, her ninth assignment of error is without merit.

       {¶91} In light of the foregoing, the judgments of the Portage County Court of

Common Pleas are affirmed. Defendant-appellee, Amanda Shuherk’s, motion for

dismissal is denied.


MARY JANE TRAPP, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                           17